***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCAP-16-0000645
                                                              15-MAR-2018
                                                              07:52 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                ---o0o---


 WELLS FARGO BANK, N.A. AS TRUSTEE FOR OPTION ONE MORTGAGE LOAN
     TRUST 2006-2 ASSET-BACKED CERTIFICATES, SERIES 2006-2,
                 Petitioner/Plaintiff-Appellee,

                                    vs.

                          JONATHAN BEHRENDT,
                   Respondent/Defendant-Appellant,

                                    and

 ASSOCIATION OF APARTMENT OWNERS OF WAIALAE GARDENS; SAND CANYON
CORPORATION; JOHN DOES 1-10; JANE DOES 1-10; DOE PARTNERSHIPS 1-
 10; DOE PARTNERSHIPS 1-10; DOE CORPORATIONS 1-10; DOE ENTITIES
              1-10 and DOE GOVERNMENTAL UNITS 1-10,
                Respondents/Defendants-Appellees.


                            SCAP-16-0000645

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
              (CAAP-16-0000645; CIV. NO. 15-1-0407)

                             MARCH 15, 2018

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                OPINION OF THE COURT BY POLLACK, J.

          This case involves the question of whether a purchaser

of property that is subject to a mortgage to which the purchaser
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


is not a party may challenge a foreclosing plaintiff’s

entitlement to enforce the note.          Because the requirement--that

a party seeking to foreclose must be entitled to enforce the

note at the inception of the foreclosure action--is based on

principles of standing and statutory construction rather than

contractual rights, we hold that the purchaser may assert such a

challenge.    In this case, the evidence Wells Fargo presented

regarding its entitlement to foreclose at the time the complaint

was filed was not admissible on the grounds asserted, and

therefore we vacate the order granting summary judgment and

remand the case for further proceedings.

                            I.      BACKGROUND

                           A.    Factual History

            On January 30, 2006, Karen Zakarian executed a

promissory note (Note) in favor of the Funding Group, Inc.

(Funding Group) for $408,000.        Funding Group then endorsed the

note to Option One Mortgage Corp. (Option One) via an allonge,1

and Option One endorsed the Note in blank via another allonge.2



     1
            “An ‘allonge’ is defined as ‘[a] slip of paper sometimes attached
to a negotiable instrument for the purpose of receiving further indorsements
when the original paper is filled with indorsements.’” Mortgage Elec.
Registration Sys., Inc. v. Wise, 130 Hawaii 11, 14 n.6, 304 P.3d 1192, 1195
n.6 (2013) (quoting Allonge, Black’s Law Dictionary (9th ed. 2009)).
      2
            If an instrument is endorsed in blank, it is payable to the
bearer. Hawaii Revised Statutes § 490:3-205(b) (2008). For example, a
holder of an instrument may write “pay to the order of” and not write the

                                                             (continued . . .)


                                      2
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


The Note was secured by a mortgage executed by Zakarian in favor

of Funding Group (Mortgage) on property located at 1430-4

Hunakai Street #106 in Honolulu (the “Property”), which is in a

condominium project called Waialae Gardens.           The Mortgage was

subsequently assigned from Funding Group to Option One on July

5, 2006, and then from Option One to Wells Fargo on May 10,

2007.

            Following a bankruptcy proceeding, Zakarian entered

into a security retention agreement on March 14, 2011, with

American Home Mortgage Servicing, Inc. (AHMS), a loan servicer

acting on Wells Fargo’s behalf, which required that she continue

to make payments and comply with the terms of the Note and the

Mortgage in order to remain in the Property.           Subsequently, as a

result of a separate foreclosure action between the Association

of Apartment Owners of Waialae Gardens (AOAO) and Zakarian, a

court-appointed commissioner conveyed the Property via a

commissioner’s apartment deed to Jonathan Behrendt on November

23, 2011.    An exhibit to the deed noted the Mortgage as an

encumbrance.    AHMS notified Zakarian in a written notice dated




(. . . continued)

name of the endorsee. See Uniform Commercial Code § 3-205 cmt. 2 (Am. Law.
Inst. & Unif. Law Comm’n 2002). This is a blank endorsement. Id.




                                      3
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


November 29, 2011, that she was in default under the terms of

the Note and Mortgage.

                   B.    Circuit Court Proceedings

          Wells Fargo filed a complaint in the Circuit Court of

the First Circuit (circuit court) on March 9, 2015, against

Behrendt and the AOAO, inter alia, seeking foreclosure of the

Mortgage and sale of the Property.        The complaint asserted that

Wells Fargo was the holder of the Note and entitled to enforce

it, that the Note was secured by the Mortgage, and that Wells

Fargo was the mortgagee of record.        Additionally, the complaint

alleged that Zakarian had defaulted in the performance of the

terms set forth in the Note and Mortgage.         Copies of, inter

alia, the Note, two allonges--one made out to Option One and one

endorsed in blank, the Mortgage, and assignments from Funding

Group to Option One and from Option One to Wells Fargo were

attached to the complaint as exhibits.         The complaint also

stated that the AOAO had previously foreclosed on the Property,

that the Property was conveyed to Behrendt by virtue of a

commissioner’s deed, and that the interest of Behrendt in the

Property was subject to the Mortgage.        Wells Fargo asserted that

it was entitled to foreclosure of the Mortgage and the sale of

the Property.

          Following Behrendt’s answer to the complaint, Wells

Fargo moved for summary judgment and for a decree of


                                     4
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


foreclosure.   Wells Fargo attached as an exhibit to the summary

judgment motion, inter alia, a declaration of Vanessa Lewis

(Lewis Declaration).     Lewis averred that she was a contract

management coordinator for Ocwen Loan Servicing, LLC (Ocwen),

the new servicer for Wells Fargo for the Mortgage, and in that

capacity had access to and was familiar with Wells Fargo’s

records pertaining to the case, including Ocwen’s records

related to servicing the loan.       Lewis indicated that she had

personal knowledge of the facts and matters stated, based on her

review of the business records described in her declaration.

Lewis stated that Ocwen’s records related to the loan were made

and are maintained in the regular course of Ocwen’s business.

According to those records, Lewis represented, Wells Fargo is in

possession of the original Note between Zakarian and Funding

Group, a copy of which was attached to the summary judgment

motion along with copies of the allonges and Mortgage.

Additionally, Lewis stated that written notice was sent to

Zakarian regarding her default on payments and Zakarian did not

timely cure the default.

          In opposition to the motion for summary judgment,

Behrendt responded that, although Lewis claimed to be an Ocwen

contract management coordinator and alleged that Ocwen was the

servicing agent for Wells Fargo, Wells Fargo did not provide the

court with any such authorization or agency agreement.            Behrendt


                                     5
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


also asserted that neither Lewis nor Wells Fargo explained what

her role or relationship to Wells Fargo was besides claiming

that she had access to Ocwen’s business records.           Lewis did not

claim to be the custodian of the records, Behrendt argued, or

provide any foundation to establish her competency to

authenticate those records beyond merely being familiar with

them.   Thus, Lewis did not establish that she could authenticate

the documents, Behrendt concluded, and her statements were

inadmissible hearsay.     Behrendt therefore maintained that Wells

Fargo did not meet its burden of production to succeed on the

summary judgment motion because there was a genuine issue of

material fact as to the authenticity of the Note and as to

whether Wells Fargo was the holder of the Note.

            In its reply, Wells Fargo asserted that the testimony

in the Lewis Declaration was admissible because it was subject

to the hearsay exception for records of regularly conducted

activity.   (Citing Hawaii Rules of Evidence (HRE) Rule

803(b)(6).)

            On August 30, 2016, the circuit court granted the

summary judgment motion and issued a foreclosure decree in its

“Findings of Fact, Conclusions of Law and Order Granting

Plaintiff’s Motion for Summary Judgment and Decree of

Foreclosure Against All Defendants on Complaint Filed March 9,

2015” (Order Granting Summary Judgment).         The court concluded


                                     6
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


that Wells Fargo was entitled to have the Mortgage foreclosed,

to have the Property sold free and clear of Behrendt’s claim,

and to judgment in its favor as a matter of law on the

complaint.     The court filed the Judgment the same day.          Behrendt

timely appealed to the Intermediate Court of Appeals (ICA) from

the Order Granting Summary Judgment and the Judgment.3

                      II.     STANDARDS OF REVIEW

             A trial court’s findings of fact are reviewed under

the clearly erroneous standard of review.          Dan v. State, 76

Hawaiʻi 423, 428, 879 P.2d 528, 533 (1994).          Conclusions of law,

in contrast, are reviewed de novo under the right/wrong standard

of review.     Marvin v. Pflueger, 127 Hawaiʻi 490, 495, 280 P.3d

88, 93 (2012).     Specifically, this court reviews “the circuit

court’s grant or denial of summary judgment de novo.”             Querubin

v. Thronas, 107 Hawaiʻi 48, 56, 109 P.3d 689, 697 (2005)

(citation omitted).      Similarly, “[o]n appeal, the issue of

standing is reviewed de novo under the right/wrong standard.”

Abaya v. Mantell, 112 Hawaiʻi 176, 180, 145 P.3d 719, 723 (2006)

(citation omitted).




      3
            After the parties submitted briefs to the ICA, Wells Fargo’s
application for transfer to this court was granted.




                                      7
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


                            III. DISCUSSION

             A. Behrendt May Challenge The Foreclosure

            Behrendt contends that Wells Fargo did not meet its

prima facie burden of demonstrating that it was the holder of

the Note at the time its complaint was filed and did not provide

any admissible evidence that it possessed the Note at the time

it filed its motion for summary judgment.         Behrendt argues that

the Lewis Declaration did not demonstrate personal knowledge of

any such facts, but that it instead offered vague, unfounded

testimony that amounted to inadmissible hearsay at best.            Thus,

Behrendt contends that genuine issues of material fact remain in

dispute with respect to Wells Fargo’s standing to sue and

whether Wells Fargo was the holder of the Note secured by the

Mortgage.

            Wells Fargo contends that because Behrendt was not a

party to the Mortgage and because there is no reasonable

interpretation of the Mortgage that confers contractual rights,

obligations, and standing on Behrendt or upon any subsequent

purchaser who does not assume the Mortgage, Behrendt could not

“seek protection” under the Mortgage.         In other words, Wells

Fargo argues that Behrendt could not attack the foreclosure

because he was a stranger to the Note and Mortgage transactions.

Further, even if Behrendt did have standing to challenge the

foreclosure, Wells Fargo asserts, the circuit court’s Judgment



                                     8
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


should still be affirmed because the Lewis Declaration

authenticates4 the original Note and states that Lewis had

“personal knowledge of the facts and matters stated” based on

her access to and familiarity with its records and the records

of Ocwen.

            Under our law, a foreclosing party “must demonstrate

that all conditions precedent to foreclosure under the note and

mortgage are satisfied and that all steps required by statute

have been strictly complied with” to prove entitlement to

foreclose.    Bank of Am., N.A. v. Reyes-Toledo, 139 Hawaiʻi 361,

367, 390 P.3d 1248, 1254 (2017).          Typically, this requires that

the plaintiff “prove the existence of an agreement, the terms of

the agreement, a default by the mortgagor under the terms of the

agreement, and giving of the cancellation notice.”            Id.   A

foreclosing plaintiff must also prove that the plaintiff is

entitled to foreclose the note and mortgage.           Id. (citing Hawaii

Revised Statutes (HRS) §§ 490:3-301, 490:3-308).

            The “burden to prove entitlement to enforce the note

overlaps with the requirements of standing in foreclosure

actions.”    Id. (quoting Mottl v. Miyahira, 95 Hawaiʻi 381, 388,

23 P.3d 716, 723 (2001)).       Under the doctrine of standing, a

     4
            Wells Fargo uses the term “authenticate” to describe the act of
confirming through a declaration that a document is a record of regularly
conducted business activities admissible under HRE Rule 803(b)(6).




                                      9
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


plaintiff typically must have suffered an injury-in-fact to

“justify exercise of the court’s remedial powers on his or her

behalf.”   Id. at 368, 390 P.3d at 1255 (citing Mottl, 95 Hawaiʻi

at 389, 23 P.3d at 724).       For a foreclosing plaintiff, the

injury-in-fact is the mortgagor’s “failure to satisfy its

obligation to pay the debt obligation to the note holder.”                 Id.

Thus, a person seeking to judicially foreclose on a mortgage

following a promissory note default must establish that it was

the “person entitled to enforce the note” as defined by HRS §

490:3-301 at the time the foreclosure complaint was filed to

satisfy standing and to be entitled to prevail on the merits.5


     5
           HRS § 490:3-301 (2008) provides as follows:

           “Person entitled to enforce” an instrument means (i) the
           holder of the instrument, (ii) a nonholder in possession of
           the instrument who has the rights of a holder, or (iii) a
           person not in possession of the instrument who is entitled
           to enforce the instrument pursuant to section 490:3-309 or
           490:3-418(d). A person may be a person entitled to enforce
           the instrument even though the person is not the owner of
           the instrument or is in wrongful possession of the
           instrument.

“Holder” as it appears in the statute is a term of art, defined in HRS §
490:1-201(b) (2008) as

           (1) The person in possession of a negotiable instrument
           that is payable either to bearer or to an identified person
           that is the person in possession;

           (2) The person in possession of a negotiable tangible
           document of title if the goods are deliverable either to
           bearer or to the order of the person in possession; or

           (3) The person in control of a negotiable electronic
           document of title.


                                                             (continued . . .)


                                     10
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


Id. at 368-69, 390 P.3d at 1255-56; see also U.S. Bank N.A. v.

Mattos, 140 Hawaii 26, 33, 398 P.3d 615, 622 (2017); In re 1250

Oceanside Partners, 260 F. Supp. 3d 1300, 1312-13 (D. Haw.

2017).

            Wells Fargo claims that Behrendt’s defense is

contractually-based and thus barred by the fact that Behrendt

was a stranger to the Note and Mortgage.          This court’s reasoning

in Reyes-Toledo, however, was based on standing and the

statutory foreclosure requirements and was not tied to the

contractual relationship between the parties.           See 139 Hawaii at

367–68, 390 P.3d at 1254–55 (“[A] foreclosing plaintiff does not

have standing to foreclose on mortgaged property unless the

plaintiff was entitled to enforce the note that has been

defaulted on.” (citing Hanalei, BRC Inc. v. Porter, 7 Haw. App.

304, 310, 760 P.2d 676, 680 (1988))).         Thus, principles

governing standing and statutory construction--and not

contracts--apply here.6


(. . . continued)

As Wells Fargo claims to be entitled to enforce the Note as the holder of the
Note and in turn argues that it is the holder of the Note by virtue of its
possession of the endorsed-in-blank Note, Wells Fargo appears to use the
terms “hold” and “possess” and their derivatives interchangeably.
      6
            Additionally, Behrendt’s argument--that Wells Fargo did not hold
the Note and was thus itself a stranger to the transaction--does not rely on
Behrendt’s contractual rights. Although it is true that Behrendt cannot
assert an affirmative defense based on rights derived from a contract that he
is not a party to, no privity of contract is required for Behrendt to argue

                                                             (continued . . .)


                                     11
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


            As we observed in Reyes-Toledo, requiring “that a

foreclosing plaintiff prove its entitlement to enforce the note

at the commencement of the proceedings ‘provides strong and

necessary incentives to help ensure that a note holder will not

proceed with a foreclosure action before confirming that it has

a right to do so.’”      Reyes-Toledo, 139 Hawaiʻi at 369, 390 P.3d

at 1256 (quoting Deutsche Bank Nat’l Trust Co. v. Johnston, 369

P.3d 1046, 1052 (N.M. 2016)).

            This procedural safeguard is vital because the
            securitization of mortgages has given rise to a pervasive
            failure among mortgage holders to comply with the technical
            requirements underlying the transfer of promissory notes
            and, more generally the recording of interests in property.
            Indeed, scholars have commented on the widespread
            documentation problems that are associated with modern
            mortgage securitization practices. It appears that under
            these circumstances, not even the plaintiffs may be sure if
            they actually own the notes they seek to enforce.

Id. (brackets, quotations marks, footnotes, and citations

omitted).

            Thus, requiring a foreclosing plaintiff to prove an

entitlement to foreclose serves “essential purpose[s],” such as

“protect[ing] the maker of an instrument from multiple

enforcements of the same instrument.”         Id. (citing Porter, 7


(. . . continued)

that Wells Fargo has not met the burden of proving its right to foreclose on
the Property. Indeed, under Wells Fargo’s argued rule, a property owner
could not defend against an ejectment or replevin action by a plaintiff
falsely claiming to have purchased the property from a prior owner because
the current property owner would not have been a party to the fabricated
transaction. This approach is plainly flawed.




                                     12
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


Haw. App. at 308, 760 P.2d at 679).        The requirement also serves

to ensure that a foreclosing party in an action brought against

a homeowner is actually entitled to bring the action, thus

protecting the homeowner from an improper foreclosure.            Id.

This prerequisite serves no less an essential purpose when the

homeowner is a subsequent purchaser of the property as Behrendt

is here.

           The ICA has concluded that a party who obtains an

interest in property subsequent to a foreclosing party can

challenge the foreclosure.      In Bank of New York Mellon v. Lemay,

a defendant obtained its interest in the subject property at a

foreclosure sale, and a party with a senior secured interest

later brought a foreclosure action.        137 Hawaiʻi 30, 34, 364 P.3d

928, 932 (App. 2015).     The defendant sought discovery regarding

an employee of the purported loan servicer who submitted a

declaration in support of the plaintiff’s summary judgment

motion.    See id. at 34-35, 364 P.3d at 932-33.        At a motion to

compel hearing, the defendant argued that the requested

information was relevant to determine if the foreclosing party

had standing and was entitled to foreclose.          Id. at 33, 364 P.3d

at 931.    The trial court indicated that it was not inclined to

grant the motion as the defendant was not a party to the note

and mortgage.   Id. at 34, 364 P.3d at 932.        The trial court

later granted summary judgment in favor of the plaintiff, which


                                    13
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


the ICA concluded was effectively a denial of the motion to

compel.   Id.

            On review, the ICA reasoned that the defendant was

“permitted to seek discovery of information relevant to

defending its interest in the property.”         Id. (citing Hawaiʻi

Rules of Civil Procedure Rule 26(b)(1)(A)).          The ICA concluded

that the trial court’s “hesitation” to grant the motion to

compel because the defendant was not a party to the note or

mortgage was “unwarranted” and that denying the motion was

error.    Id. at 34–35, 364 P.3d at 932–33.       The ICA accordingly

vacated the order granting summary judgment, ruling that the

effective denial of the defendant’s motion to compel constituted

an abuse of discretion that substantially prejudiced the

defendant.      Id. at 35, 364 P.3d at 933.

            Although the defendant was not a party to the note or

mortgage in Lemay, the ICA recognized that information rebutting

the plaintiff’s claim that it was entitled to enforce the note

was relevant to the defense of the junior interest in the

property.    Id. at 34–35, 364 P.3d at 932–33.        Thus, the Lemay

decision allowed a subsequent purchaser to challenge whether the

lender was entitled to foreclose on the mortgage securing the

note.

            Under facts similar to this case, a court of appeals

in Florida also concluded that a subsequent purchaser has


                                    14
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


standing to challenge the plaintiff’s authority to bring the

foreclosure proceeding.       3709 N. Flagler Drive Prodigy Land

Trust v. Bank of Am., N.A., 226 So. 3d 1040, 1042-43 (Fla. Dist.

Ct. App. 2017) (per curiam) [hereinafter Prodigy Land Trust].

There, the original property owners transferred title of the

subject property via quitclaim deed to a trust, after which the

foreclosing bank filed a foreclosure complaint naming the trust

as a party.    Id. at 1041.    At trial, the foreclosing bank argued

that, because the trust was not a party to the note or mortgage,

the trust “should not be allowed to contest anything other than

damages.”   Id.

            The court of appeals disagreed, reasoning that,

because “[a]n owner of property must be joined in a foreclosure

proceeding of that property in order to make a decree of

foreclosure valid,” there was “no question that [the trust] had

standing to contest the foreclosure proceeding.”           Id. (citations

omitted).   The court explained that a “subsequent purchaser has

an interest in assuring that the foreclosing plaintiff actually

has the authority to bring the suit and is entitled to raise

such a defense.”    Id. at 1042.     Holding otherwise, the court

concluded, “would allow a stranger to the note and mortgage to

foreclose on the property, and a subsequent purchaser would




                                    15
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


never have the ability to defend against the taking of a bona

fide interest in the property through a foreclosure sale.”              Id.7

              B.   Wells Fargo Did Not Satisfy Its Burden

             Behrendt contends that Wells Fargo has not met its

burden of proving that it was the holder of the Note at the time

the complaint was filed because it has not offered admissible

evidence on this point.       Wells Fargo responds that the Lewis

Declaration was sufficient to authenticate the copy of the Note

attached to its summary judgment motion and that its possession

of the Note at the time the action was initiated is in turn

proven by the identical copy of the Note attached to the

complaint.

             Under Hawaii Rules of Civil Procedure Rule 56(e)

(2000) and Rules of the Circuit Courts of the State of Hawaii

     7
            The cases Wells Fargo cites in support of its position are
inapposite, unpersuasive, or lack precedential value. They largely involve
either challenges by individuals who did not possess an interest in the
property at the time of the foreclosure action, see, e.g., United States v.
Palmer, 578 F.2d 144, 145-46 (5th Cir. 1978) (per curiam); Thriving Invs.,
LLC v. Chao, 184 So. 3d 552 (Fla. Dist. Ct. App. 2015), or subsequent
purchasers who challenged the substantive terms of the mortgage or the manner
in which the mortgage was administered, see, e.g., Johnson v. Ocwen Loan
Servicing, 374 F. App’x 868, 871 (11th Cir. 2010) (per curiam); CCM
Pathfinder Palm Harbor Mgmt., LLC v. Unknown Heirs of Gendron, 198 So. 3d 3,
6 (Fla. Dist. Ct. App. 2015). Wells Fargo also cites an unpublished
concurrence that is flatly contradicted by a published majority opinion of a
court of equal authority within the same jurisdiction, compare Pealer v.
Wilmington Tr. Nat’l Ass’n, 212 So. 3d 1137, 1137 (Fla. Dist. Ct. App. 2017)
(Sleet, J., concurring) (per curiam), with Prodigy Land Trust, 226 So. 3d at
1040-41, and a case that addresses the separate issue of whether a subsequent
purchaser may affirmatively bring an action based on an allegedly wrongful
foreclosure after the foreclosure is complete--a matter on which we expressly
reserve judgment. See Garner v. Wells Fargo Home Mortg., Inc., 505 F. App’x
837 (11th Cir. 2013) (per curiam).




                                     16
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


Rule 7(g) (1997), “a declaration in support of a summary

judgment motion must be based on personal knowledge, contain

facts that would be admissible in evidence, and show that the

declarant is competent to testify as to the matters contained

within the declaration.”       U.S. Bank N.A. v. Mattos, 140 Hawaiʻi

26, 30, 398 P.3d 615, 619 (2017).         Inadmissible evidence “cannot

serve as a basis for awarding or denying summary judgment.”

Haw. Cmty. Fed. Credit Union v. Keka, 94 Hawaii 213, 221, 11

P.3d 1, 9 (2000) (quoting GE Capital Haw., Inc. v. Miguel, 92

Hawaii 236, 242, 990 P.2d 134, 140 (App. 1999)).

           Wells Fargo contended before the circuit court that

the loan documents attached to its summary judgment motion were

admissible under the hearsay exception for records of regularly

conducted business activities.8        (Citing HRE Rule 803(b)(6)




     8
            The circuit court’s conclusions of law did not specify the ground
on which it determined that the loan documents were admissible. Because the
court granted the summary judgment motion after considering Wells Fargo’s
argument regarding HRE Rule 803(b)(6), which was the sole basis contended for
admissibility, we consider the court’s ruling as having been premised on HRE
Rule 803(b)(6).

            On appeal, Wells Fargo also does not cite an evidentiary rule as
a basis for the admissibility of the loan documents. However, it identifies
State v. Fitzwater as controlling precedent on the issue of the documents’
admissibility. (Citing 122 Hawaii 354, 367-68, 227 P.3d 520, 533-34 (2010)
(outlining HRE Rule 803(b)(6)’s application to third-party business records
that have been incorporated into the receiving company’s business records).)
Accordingly, this opinion addresses whether the proffered loan documents fall
within the requirements of the HRE Rule 803(b)(6) exception and does not
consider whether the instruments would be admissible under any other basis.




                                     17
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


(2002).)   HRE Rule 803(b)(6) (Supp. 2002) provides that the

following are not excluded by the rule against hearsay:

           A memorandum, report, record, or data compilation, in any
           form, of acts, events, conditions, opinions, or diagnoses,
           made in the course of a regularly conducted activity, at or
           near the time of the acts, events, conditions, opinions, or
           diagnoses, as shown by the testimony of the custodian or
           other qualified witness, or by certification that complies
           with rule 902(11) or a statute permitting certification,
           unless the sources of information or other circumstances
           indicate lack of trustworthiness.

(Emphasis added.)    Wells Fargo argues that the Lewis Declaration

establishes that the Note met the requirements for admission

under HRE Rule 803(b)(6).

           The Lewis Declaration reads in pertinent part as

follows:

           1. I am a[] contract Management Coordinator of Ocwen Loan
           Servicing, LLC (“Ocwen”), servicer for WELLS FARGO BANK,
           N.A. AS TRUSTEE FOR OPTION ONE MORTGAGE LOAN TRUST 2006-2
           ASSET-BACKED CERTIFICATES, SERIES 2006-2 (“[Wells Fargo]”)
           of the mortgage loan at issue in this case (the “Loan”).
           As such, I am authorized to make this Declaration.

           2. I am over the age of 18 years, and I have personal
           knowledge of the facts and matters stated herein based on
           my review of the business records described below. The
           statements set forth in this Declaration are true and
           correct, to the best of my knowledge and belief.

           3. In the regular performance of my job functions, I have
           access to and am familiar with [Wells Fargo]’s records and
           documents relating to this case (the “Records”), including
           Ocwen’s business records relating to the servicing of the
           Loan (the “Ocwen Records”). In making this Declaration, I
           relied upon the Records.

           4. The Ocwen Records document transactions relating to the
           Loan and were made and are maintained in the regular course
           of Ocwen’s business consistent with Ocwen’s regular
           practices, which require that records documenting
           transactions relating to serviced mortgage loans be made at
           or near the time of the transactions documented by a person
           with knowledge of the transactions or from information
           transmitted by such a person.




                                    18
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


          5. According to the Ocwen Records, [Wells Fargo] is in
          possession of an original promissory note dated January 30,
          2006 in the principal amount of $408,000.00 executed by
          KAREN LYNN ZAKARIAN in favor of THE FUNDING GROUP, INC.
          (the “Note”). A true and correct copy of the Note is
          attached hereto as Exhibit 1.

          6.   The Note is endorsed in blank.

          7. According to the Ocwen Records, the Note is secured by
          a mortgage dated January 30, 2006 and recorded on February
          7, 2006 in the Bureau of Conveyances of the State of
          Hawaii, as Document Number 2006-023995 (the “Mortgage”). A
          true and correct copy of the Mortgage is attached hereto as
          Exhibit 2.

          8. According to the Ocwen Records, the Mortgage was
          assigned to OPTION ONE MORTGAGE CORPORATION by that
          assignment dated February 3, 2006 and recorded on July 5,
          2006 in the Bureau of Conveyances of the State of Hawaii,
          as Document Number 2006-123207. The Mortgage was then
          assigned to [Wells Fargo] by that assignment dated April
          24, 2007 and recorded on May 10, 2007 in the Bureau of
          Conveyances of the State of Hawaii, as Document Number
          2007-084291 (the “Assignments”). True and correct copies
          of the Assignments are attached hereto as Exhibits 3 and 4.

          In Mattos, this court reviewed the sufficiency of a

nearly identical declaration attesting to a promissory note and

other documents relating to a foreclosure under the HRE Rule

803(b)(6) business records exception.           140 Hawaiʻi at 31, 398

P.3d at 620.   The Lewis Declaration, apart from information

specific to this case, is virtually identical to the declaration

in Mattos, which was also prepared by an Ocwen employee.

Compare Lewis Declaration, supra, with Mattos, 140 Hawaiʻi at 30–

31, 398 P.3d at 619–20.      This court’s decision in Mattos is

therefore dispositive as to whether HRE Rule 803(b)(6) may serve

as a basis to admit into evidence the documents attached to the

Lewis Declaration.




                                    19
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


            Lewis did not aver that she was the custodian of

records for her employer, Ocwen, or for Wells Fargo.           Thus, the

documents attached to her declaration are admissible under HRE

Rule 803(b)(6) only if the declaration demonstrates that Lewis

is a “qualified witness” with respect to those documents.             See

Mattos, 140 Hawaiʻi at 32, 398 P.3d at 621.

            The court in Mattos held that a witness may be

qualified to provide the testimony required by HRE Rule

803(b)(6) even if the witness is not employed by the business

that created the document or lacks direct, personal knowledge of

how the document was created.       Id.   “There is no requirement

that the records have been prepared by the entity that has

custody of them, as long as they were created in the regular

course of some entity’s business.”        Id. (quoting State v.

Fitzwater, 122 Hawaiʻi 354, 366, 227 P.3d 520, 532 (2010)).            The

witness, however, must have enough familiarity with the record-

keeping system of the business that created the record to

explain how the record was generated in the ordinary course of

business.    Id.

            Records received from another business and

incorporated into the receiving business’ records may in some

circumstances be regarded as “created” by the receiving

business.    Id.   Incorporated records are admissible under HRE

Rule 803(b)(6) when a custodian or qualified witness testifies


                                    20
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


that the documents were incorporated and kept in the normal

course of business, that the incorporating business typically

relies upon the accuracy of the contents of the documents, and

the circumstances otherwise indicate the trustworthiness of the

document.   See id.; Fitzwater, 122 Hawaii at 367-68, 227 P.3d at

533-34.

            Here, as in Mattos, the Lewis Declaration does not

establish that the loan documents were received by Ocwen and

then incorporated into Ocwen’s records.         In addition, although

Lewis averred that Ocwen’s records relating to the loan were

made and maintained in the regular course of Ocwen’s business,

Lewis asserted only that she had “access to and [was] familiar”

with Wells Fargo’s records and documents relating to this case.

(Emphasis added.)    The Lewis Declaration does not establish that

Lewis was familiar with Wells Fargo’s record-keeping system.               It

also makes no assertions as to Lewis’s familiarity with the

record-keeping systems of Funding Group or Option One, which

first created the Note and allonges.        Thus, the Lewis

Declaration satisfies the foundational requirements to make

Lewis a qualified witness only with respect to Ocwen’s original

records about the loan and not any records of Wells Fargo or the

loan documents themselves.      See Mattos, 140 Hawaiʻi at 32-33, 398

P.3d at 621-22.




                                    21
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


             The Lewis Declaration also refers only to the Note and

not the allonges that Wells Fargo asserts were used to endorse

the Note in blank.    As noted, the Lewis Declaration does not

establish that Lewis was a qualified witness, and thus she could

not have satisfied the requirements of HRE Rule 803(b)(6) with

respect to the allonges.      But, as with the declaration in

Mattos, the Lewis Declaration did not attempt to admit the

allonges under the business records exception.          See id.    Thus,

even if the Note fell within the bounds of HRE Rule 803(b)(6),

the allonges endorsing it in blank did not because the

declaration did not provide the requisite foundation.             This is

to say that the documents purporting to allow Wells Fargo to

enforce the Note were not admissible under the business record

exception.     Since the documents were not admissible as asserted,

Wells Fargo did not meet its burden of establishing facts

necessary for a grant of summary judgment.         See id.

             In sum, Lewis was not a qualified witness with respect

to the documents attached to her declaration, and thus she could

not provide the foundation to admit them under HRE Rule

803(b)(6).     The circuit court therefore erred in granting

summary judgment to the extent it relied on the documents’

admissibility under the business record exception to the hearsay

rule.




                                    22
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


                            IV. CONCLUSION

          There is no bar to Behrendt challenging Wells Fargo’s

standing to foreclose on the Note, and Wells Fargo submitted no

properly admitted evidence demonstrating that it was entitled to

enforce the Note at the time the complaint was filed, as

required by Reyes-Toledo.      See Bank of Am., N.A. v. Reyes-

Toledo, 139 Hawaiʻi 361, 368, 390 P.3d 1248, 1255 (2017).            The

circuit court thus erred in its grant of summary judgment in

favor of Wells Fargo.     Accordingly, the circuit court’s Order

Granting Summary Judgment and the August 30, 2016 Judgment are

vacated, and the case is remanded to the circuit court for

further proceedings.

J. Blaine Rogers and                     /s/ Mark E. Recktenwald
Lori King Stibb
for petitioner                           /s/ Paula A. Nakayama

Gary Victory Dubin and                   /s/ Sabrina S. McKenna
Frederick J. Arensmeyer
for respondent                           /s/ Richard W. Pollack

                                         /s/ Michael D. Wilson




                                    23